DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 8-10, and 12-19 are pending.
Claims 5-7 and 11 have been cancelled. 
In the response filed December 3, 2020, Applicants have elected Group I, claims 1, 2, 8, and 13-14, without  traverse. For the species election , applicants elect the following: 

    PNG
    media_image1.png
    99
    649
    media_image1.png
    Greyscale
.
Based upon the response filed December 3, 2020 and the election of the preferred species, the election of species requirement is withdrawn; however, the restriction requirement is maintained.  
Claims 3-4, 9-10, 12, and 15-19 are withdrawn from consideration drawn to non-elected subject matter. 
Rejoinder of the method claims will be addressed upon allowance of claimed subject matter.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8, and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preparing the certain NF-κB inhibitors with a γ-GT inhibitors.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the instant claims.  From a reading of the specification, a huge array inhibitors are included within the scope of the claims. However, the specification teaches certain inhibitors are used in combination. For example, in the drawings, see Figure 15, respectively. 
There is no reasonable basis for assuming that the myriad of inhibitors embraced by the claims will all share the same combined anti-proliferative activity relied upon in the design, discovery, and development of pharmaceuticals since they are so structurally dissimilar as to be chemically nonequivalent and there is no basis in the prior art for assuming the same. Note, In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. Also see MPEP 2164.03 for enablement requirements in cases directed to structure-sensitive arts such as the pharmaceutical art. Based upon In re Wands. 8 USPQ2d 1400 (1988), factors are considered in determining whether the claimed disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, are described below:
Breadth of the claims- the claims include a composition drawn to NF-κB inhibitors and γ-GT inhibitors.  Claim 1 is reproduced below:

    PNG
    media_image2.png
    100
    954
    media_image2.png
    Greyscale
.

    PNG
    media_image3.png
    203
    819
    media_image3.png
    Greyscale
.
	For Drawing 31/44, see Figure 15.  At page 8 of the specification, see the description of the drawing. The drawing shows NF-κB inhibitors with γ-GT inhibitors. The Figure is reproduced below: 

    PNG
    media_image4.png
    524
    750
    media_image4.png
    Greyscale
.
C)   	State of the prior art- Reference V (cited by the Examiner) teaches a study based upon inflammatory processes using GSNO, S-nitroglutathione. At page 83, see Table 1. GSNO effects on cytokines production in in vitro models is discussed.  Cell proliferation decreased in human bronchial epithelium cells using a stimulus in combination (LPS + GGT) in the NF-kB pathway. 
D)   	Working examples- At page 36, see Example 14.  This example teaches the treatment of MOLM13 and MEC1 cells with NF-kB inhibitors in combination with γ-GT inhibitors.  The Figures show certain NF-kB inhibitors in combination with a y-GT inhibitor increases intracellular ROS levels in both FIS-supplemented cell culture systems. 
Therefore, in view of the Wands factors discussed above, to practice the claim 1 invention, a person of skill in the art would have to engage in undue experimentation to make the composition comprising any NF-kB inhibitors in combination with any γ-GT inhibitors, with no assurance of success. In view of the above considerations, this rejection is being made.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 8, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 1, it is suggested that the phrase, an NF…, should be amended to read as -- a NF….--.  Correction is appreciated 
Claim 2 is confusing as presented.  Should the composition of claim 2 optionally contain the NF-κB inhibitor? See claim 1 on which it depends. Clarification is appreciated.
Claim 8 is confusing as presented.  It is suggested that the range of the composition of claim 2 read as follows:
--between 4-1000 μM—and between 3-1000 μM, Compare Table 4 above.  Clarification is appreciated.
At claims 13 and 14, the recitation of the term, preferably, renders the claims generic and subgeneric which is improper. Correction is appreciated. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Reuter et al (Reference U, cited by the Examiner)].
           The instantly claimed composition is taught.  At page 406, see Figure 5(A).   The GGT promoter analysis was conducted with γ-glutamyl transferase promoter with three potential NF-κB and one Sp1 binding site.  
The Information Disclosure Statement filed November 14, 2019 has been considered. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON-DAVIS whose telephone number is (571)272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Zinna Northington Davis/                                                                                                        /Zinna Northington Davis/                                                                                 Primary Examiner, Art Unit 1625
                                                                                                                                                                                                     znd
02.10.2021